Citation Nr: 0907563	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tendonitis with a history of arthritis in both knees.

2.  Entitlement to a compensable rating for stress fractures 
of the bilateral femurs.

3.  Entitlement to a compensable rating for stress fracture 
of the left distal tibia with left ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to 
August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran experiences knee flexion to 135 degrees 
bilaterally with some limitation of motion and functional 
impairment in the bilateral knees due to weakness.

3.  The residuals of the Veteran's service-connected stress 
fractures of the bilateral femurs have resolved.

4.  The Veteran's stress fracture of the left distal tibia 
(ankle disability) has resolved, and he experiences left 
ankle flexion to 45 degrees and dorsiflexion to 20 degrees 
without painful or limited motion.


CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent ratings for each 
knee due to tendonitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5003, 5024, 5260 (2008).

2.  The criteria for a compensable rating for bilateral 
stress fractures of the femurs have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, 
Diagnostic Code 5255 (2008).

3.  The criteria for a compensable rating for stress fracture 
of the left distal tibia (left ankle disability) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.71a, Diagnostic Code 5271(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2003, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claims for increased ratings, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
Veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in June 
2008.  This letter also included the notice as required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial December 2003 notice was given prior 
to the appealed AOJ decision, dated in March 2004.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  In January 2008, the Veteran was scheduled to appear 
at a videoconference hearing in El Paso, and he failed to 
appear.  No good cause was given, nor had the Veteran 
requested that the hearing be rescheduled.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran contends that his service-connected disabilities 
of the knees, femurs and left ankle warrant higher ratings 
than currently awarded.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In October 2002, the Veteran was in a motor vehicle accident 
and had bilateral lower extremity fractures involving the 
fibulae and tibiae.  He also fractured both ankles and 
underwent an open reduction and fixation and placement of 
metal prostheses in the lower extremities.  All treatment of 
any leg, knee or ankle disability since October 2002 was 
related to his motor vehicle accident, which has not been 
shown, nor has the Veteran contended, that it was related to 
his service-connected disabilities.  
        
In September 2005, the Veteran underwent a VA examination of 
the joints.  The Veteran indicated that he had increasing 
pain in the knees following a motorcycle accident and his 
left knee caused him the most pain.  The Board notes that it 
appears as though the examiner erroneously believed the 
Veteran's accident occurred in service, but this did not 
impact the range of motion testing on the affected joints or 
the conclusions reached.  

The Veteran also reported a history of stress fractures of 
the left distal tibia and bilateral femurs.  The Veteran 
reported pain in his knees and lower legs.  He advised that 
he was able to walk for more than 1/4 mile, but less than one 
mile.  The Veteran reported no giving way or instability in 
his knees and lower legs, nor did he have episodes of 
dislocation or subluxation.  There was no stiffness, 
weakness, locking or effusion.  The Veteran experienced 
flare-ups of the joint disease every one to two months and 
they were mild in nature.  The examiner indicated that these 
flare-ups moderately impacted his limitation of motion or 
other functional impairment.  The Veteran reported no 
complaints of hip or thigh pain.  Range of motion testing in 
the hips revealed flexion to 125 degrees, extension to 25 
degrees, abduction to 45 degrees, and rotation to 60 
degrees-all bilaterally.  The Veteran was noted to walk with 
a cane.

Right knee extension was from -10 to 5 degrees and flexion to 
135 degrees, with pain at 130 degrees.  The Veteran was noted 
to have additional limitation of motion in the right knee 
upon repetitive use.  Left knee extension was from -10 to 5 
degrees with pain beginning at -10 degrees, and flexion was 
to 135 degrees with pain at 125 degrees.  He was noted to 
have additional limitation of motion in the left knee upon 
repetitive use mainly caused by weakness.  The Veteran's left 
ankle flexion was to 45 degrees and dorsiflexion to 20 
degrees.  There was no additional limitation of motion in the 
left ankle upon repetitive use, nor was there evidence of 
ankylosis.  

X-rays revealed post-surgical and post-traumatic changes in 
the left ankle following the metal rod placement in the 
tibiae following his motor vehicle accident.  There was no 
evidence of arthritis of the ankles noted.  The Veteran's 
knees also reflected post-surgical and post-traumatic changes 
following the motor vehicle accident.  The intra-articular 
spaces were noted to be preserved, the patellae appeared 
normal, and the soft tissues were unremarkable.  

The examiner indicated that the Veteran had additional 
limitation of motion of the knees by 5 to 10 degrees due to 
weakness during repetitive use and flare-up.  Further, his 
knees had functional impairment up to 10 degrees due to 
weakness.  The examiner indicated that the Veteran's ankles 
have no additional limitation of motion or functional 
impairment during flare-ups or repetitive use from pain, 
weakness, lack of endurance.  The examiner ultimately 
indicated that the Veteran's stress fracture of the left 
distal tibia (ankle disability) was resolved, he had 
tendonitis of both knees, and the stress fractures of the 
bilateral femurs had also resolved.  

There are no subsequent treatment records associated with the 
claims file.  

Tendonitis of the knees with a history of arthritis

The Veteran's bilateral knee disability is rated based on 
painful motion under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Diagnostic Code 5024 requires that tenosynovitis be rated as 
degenerative arthritis based on limitation of motion of the 
affected part.  

The Veteran was rated under Diagnostic Code 5260 for 
limitation of flexion of the leg, which provides that 
limitation of flexion of the knee to 60 degrees warrants a 
zero percent evaluation.  Limitation of flexion of the knee 
to 45 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees, 
and a 30 percent evaluation requires that flexion be limited 
to 15 degrees.

The Veteran may be rated separately under codes that address 
limitation of motion (like Diagnostic Codes 5003, 5260, and 
5261) and Diagnostic Code 5257 because the latter code does 
not take limitation of motion into account.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 9-98.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

In deciding this claim, the Board also looks to 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which allows for the assignment 
of ratings based on knee impairment if there is evidence of 
recurrent subluxation or lateral instability.  Specifically, 
a 10 percent evaluation is assigned when the impairment due 
to subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.

Given the evidence as outlined in the section above, the 
Board finds that the Veteran is entitled to a 10 percent 
rating for each knee based upon limitation of motion and 
functional impairment caused by weakness upon motion as 
reflected in the September 2005 VA examination report.  The 
Veteran received a 10 percent rating for arthritis of the 
knees, but he is not currently diagnosed as having arthritis 
of the knees.  In fact, other than the post-surgical and 
post-traumatic changes (caused by his motor vehicle accident) 
of the knee, the Veteran's knees were noted to be normal.  
Additionally, the Veteran was not rated for each knee and was 
given a single 10 percent rating for his service-connected 
bilateral knee disability.  As such, the Veteran is entitled 
to separate 10 percent ratings, but no more, for each knee 
due to limitation of motion caused by weakness.  

Consistent with the Veteran's reported symptomatology, there 
is no evidence that he experiences subluxation or instability 
of the knee to warrant a separate evaluation under Diagnostic 
Code 5257.  Finally, there is no evidence of limitation of 
bilateral knee flexion to 30 degrees to warrant a higher 20 
percent rating pursuant to Diagnostic Code 5260.  In fact, 
his bilateral knee flexion was to 135 degrees bilaterally.  
As such, a rating in excess of 10 percent for each knee is 
denied.  

Bilateral stress fractures of the femurs

The Veteran's service-connected bilateral stress fractures of 
the femurs are rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5255.  A 10 percent rating is warranted for slight knee or 
hip disability; 20 percent is warranted for moderate knee or 
hip disability; and 30 percent is warranted for impairment 
due to malunion of the femur with marked knee or hip 
disability.  The Schedule also provides for the assignment of 
a 60 percent evaluation for either fracture of surgical neck 
of the femur with false joint, or for fracture of shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
Finally, assignment of an 80 percent evaluation is warranted 
for a spiral or oblique fracture of shaft or anatomical neck 
of the femur, with nonunion, and loose motion.

Upon review of the evidence of record, the Board finds that 
the Veteran's service-connected stress fractures of the 
bilateral femurs do not warrant a compensable rating.  The 
September 2005 VA examination revealed no disability of the 
hips and that he had normal hip range of motion.  The 
examiner indicated that the Veteran's bilateral stress 
fractures of the femurs had resolved.  Further, the Veteran 
is currently awarded 10 percent for each knee for limitation 
of motion based upon weakness, and even if the Veteran had 
current symptoms related to his bilateral stress fractures of 
the femurs, to award an additional rating under Diagnostic 
Code 5255 would constitute pyramiding as any symptomatology 
related to a bilateral knee disability is duplicative and 
overlapping to this disability.  As the Veteran does not 
experience residuals of his service-connected stress 
fractures of the femurs, a compensable rating is denied.  

Stress fracture of the left distal tibia with left ankle 
disability

The Veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which allows for the 
assignment of a 10 percent rating when there is evidence of 
moderate limitation in ankle motion and a 20 percent rating 
when the evidence shows a severe limitation in ankle motion.  
Higher ratings may be assigned under Diagnostic Code 5270 if 
there is evidence of ankylosis, which is the freezing of a 
joint in a certain position.  Of note, there is no evidence 
that the Veteran experiences ankylosis of the left ankle, nor 
has he contended otherwise.  

Based upon review of the evidence of record, the Board finds 
that the Veteran's is not entitled to a compensable rating 
for his left ankle disability as he does not have limitation 
of motion in his left ankle.  In fact, the September 2005 VA 
examination revealed left ankle flexion to 45 degrees and 
dorsiflexion to 20 degrees-within normal limits.  There is 
no evidence of arthritis in the left ankle.  Although the 
Veteran complained of ankle pain, the examiner indicated that 
the Veteran did not have additional limitation of motion or 
functional impairment in his left ankle, and that his stress 
fracture of the left distal tibia had resolved.  Thus, the 
Board cannot conclude that there is moderate limitation of 
motion as contemplated under Diagnostic Code 5271, and as 
such, a compensable rating for his left ankle disability is 
denied.  

Staged ratings and extraschedular considerations

The Board has considered whether staged ratings are 
appropriate for the above-noted disabilities pursuant to 
Hart, and finds that under the circumstances, they are not.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected disabilities of the knees, 
legs and ankle, nor has he identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his service-connected 
disabilities.  The Board notes that the Veteran was 
hospitalized following a motor vehicle accident for 
subsequent fractures to the tibiae and fibulae, but this was 
unrelated to his service-connected disabilities of the legs, 
ankle and knees.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
disability of the knees, legs and left ankle, the Board finds 
that the evaluations currently assigned adequately reflect 
the clinically established impairment experienced by the 
Veteran.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

Separate 10 percent ratings for tendonitis each knee is 
awarded, subject to the laws and regulations governing the 
award of monetary benefits.  

A compensable rating for bilateral stress fractures of the 
femurs is denied.

A compensable rating for stress fracture of the left distal 
tibia (ankle disability) is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


